DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to amendment filed on 2 May 2022. Claims 1 and 16 have been amended.  Claims 1-20 are currently pending and have been examined.
Terminal Disclaimer
The terminal disclaimer filed on 2 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application No of 10,902,462 has been reviewed and is NOT accepted.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-16 of U.S. Patent No. 10,902,462.  

16/952,038
10,902,462
1. A method comprising: 

receiving a request for an interval of time in which a user desires to post a content item on a social network in a plurality of social networks, the interval of time being divided into a first subset of units of time; 

identifying at one or more servers including one or more processors a schedule for 10posting a content item and a post-to-reaction filter for the interval of time; executing instructions at the one or more servers to redefine the interval of time to include a second subset of units of time; 

calculating the schedule for posting a content item on the social network and the post-to-reaction filter based on the second subset of units of time; 

15modeling a decay function as a function of the post-to-reaction filter, the decay function representative of a level of interest of an audience of the user; 

determining an optimal time to post the content item on the social network as a function of the decay function; 

recomputing the schedule as a function of the decay function and received 20schedule for posting the content item on the social network; and 

auto-scheduling the posting of the content item to automatically post the content item based on the decay function.
      
  16. (Currently amended) A computer-implemented system for providing a platform for managing a campaign for publishing data content on social networks to increase audience member reaction to the data content, the system comprising:
 a data store:  8Atty. Docket No.: KHO-079 
Serial No.: 15/581,795 a content items database, wherein data associated with content items on one or more topics that is intended to be posted on social networks are stored;
 a schedule database, wherein data associated with schedules for posting the content items are stored; 
user account database, wherein data associated with registered users are stored; one or more servers coupled to the data store, wherein the one or more servers are programmed to execute computer program steps, the computer program steps comprising: 
receiving content items from content database that are associated with a topic selected by a user for posting on a social network, wherein the one or more content items are associated with one or more URLs; 

estimating a post to a reaction filter for a time interval for the social network for the user, the post to a reaction filter representative of the probability distribution that a reaction to a posted content will occur within the time interval; 

calculating a reaction profile associated with reactions to posts on the social network by aggregating reaction time of a plurality of users on the social network for one or more content items posted on the social network; 

determining a schedule for posting the content items on the social network as a function of the post to reaction filter and reaction profile; and 
posting the content items on the social network in accordance with the schedule; and 

using a content discovery module configured to generate a feature, using a data analytics module configured to analyze the data collected from the first social network and the second social network to generate a graph by writing the data associated with the first social network to a node and writing the data associated with the second social network to 9Atty. Docket No.: KHO-079 Serial No.: 15/581,795 another node, and generating a URL summarization document and applying a machine learning model that is trained to determine a weight for the feature and to transmit a signal to the content items database to retrieve a file from a community, the content discovery module comprising one or more discovery feeds on other social networks not associated with the first social network or the second social network, the content discovery module being configured to perform domain specific schedule optimization to generate another posting scheduled based on a domain and other post to reaction filter data, other self-reaction profile data and other audience post reaction profile data.  




Although the claims at issue are not identical, they are not patentably distinct from each other because: the wording are different, the limitation carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  16/952,038 recites a method and system that provide a platform for managing a camping for publishing data content on social networks.  One of ordinary skill in the art would have contemplated that the current invention recited the broader version of the patented application.   While the wording are different, however do not results in a patentable distinction, in each   case.    16/952,038’s another major difference by the lack of additional steps of e.g., “generating URL summarization…, “.  The omitted limitation is deemed as irrelevant in the concept it does not practiced and/or linked to another step in a patentable manner.  Further, it is widely known in the art that in order to effectively preserve or extend the patent right on the broadened limitation.   This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The reason of overcoming 35 U.S.C 101 rejections:

Step 1:  Statutory Category? The claim recites a series of steps and,  therefore, is a process.

Step 2A - Prong 1: Judicial Exception Recited?   The claim does not recite any of the judicial  exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest  reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. For example, the “determining step” now requires action by a processor that cannot be practically applied in the mind.  In particular, the claimed step of determining the optimal time to post the content item in response filtering post reaction by modeling a decay function   is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because it does not recite a judicial exception.

The following prior art are the closest prior arts to the applicants claimed invention: 

Srinivasan et al (US Pub., 9,256,826 B2) discloses the document describes techniques for predicting reaction to short-text posts.  In one or more implementations, a prediction model for short-text posts is generated from previous posts to a social network and response to the posts by the social network community (see abstract and Col. 2., lines 10-21).

Lobdell et al (US Patent No., 9,710,567 B1) discloses automated publication recommendation includes: obtaining, from a social networking site, Social networking activity information pertaining to a set of Social networking activities performed by a plurality of contacts on the social networking site; determining, at the Social media management platform, a recommended time for the user to publish content on the Social networking site Such that the content is viewable by the plurality of contacts associated with the user, the determination being based at least in part on the Social networking activity information that is obtained, and the recommended time being a time during which the plurality of contacts are deemed to be active on the social networking site; presenting the recommended time to the user, receiving an indication from the user to publish the content at the recommended time; and sending the content to the social networking site to be published at the recommended time(see abstract).

Frenkel et al (US pub., 2013/0346575 A1) discloses embodiments are directed towards modifying when to publish content to a channel for distribution based on monitored actions associated with previously published content. A plurality of publishing slots may be determined from a plurality of time slots
Scofield et al (US Patent No., 8,386,509 B1) discloses a method and system for associating search keywords with interest spaces. According to one embodiment, a method may include detecting a request to access a given online content source, where the request includes referral information specifying one or more search keywords associated with the given online content source

Murdock et al (US Pub., 2009/0024554 A1) discloses the semantic association measures are used as features for training a machine learning model. In one embodiment, a ranking SVM (Support Vector Machines) trained to identify advertisements relevant to a particular context.

The combination of the prior arts either alone or in a combination teaches  or executing instructions  at one or more server to define the interval  of time to include a second subset upon receiving request for an interval time,  calculating the schedule for posting a content item on the social network and the post-reaction  filter based on the second subset to unit of time, modeling a decay function as a function to the post-to-reaction  filter, the decay function representative  of a level of interest of an audience of the user  of level of interest of the audience  suggests, determining an optimal time and recomputing the schedule  as function of the decay function and received  schedule for  auto-scheduling the posting of the content item to automatically post the content item based on the decay function wherein auto-scheduling includes one or more estimating  data value   representing audience reaction ad data value representing domain specific  schedule personalization   
Response to Arguments
Due to the applicants’ amendment , the 35 U.S.C 101 rejection has been withdrawn.
Due to the applicants’ amendment, the 35 U.S.C 103(a) rejections has been withdrawn.. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/            Primary Examiner, Art Unit 3682